                                           Case 5:19-cv-02520-NC Document 49 Filed 06/17/19 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11     CONTINENTAL AUTOMOTIVE
                                         SYSTEMS, INC.,                                  Case No. 19-cv-02520 NC
Northern District of California




                                  12
 United States District Court




                                                       Plaintiff,                        ORDER DENYING DEFENDANTS’
                                  13                                                     MOTION TO TRANSFER;
                                                 v.                                      REQUESTING REASSIGNMENT
                                  14                                                     OF CASE BY CLERK OF COURT
                                         AVANCI, LLC, and others,
                                  15                                                     Re: ECF 44
                                                       Defendants.
                                  16
                                  17
                                  18
                                              Presented to the Court is defendants’ motion to transfer this case within the
                                  19
                                       Northern District of California on a random district-wide reassignment pursuant to Civil
                                  20
                                       Local Rule 3-2(h). Under that rule, “Whenever a Judge finds, upon the Judge’s own
                                  21
                                       motion or the motion of any party, that a civil action has not been assigned to the proper
                                  22
                                       division within this district in accordance with this rule, or that the convenience of parties
                                  23
                                       and witnesses and the interests of justice will be served by transferring the action to a
                                  24
                                       different division within the district, the Judge may order such transfer, subject to the
                                  25
                                       provisions of the Court’s Assignment Plan.”
                                  26
                                              This case was assigned to the San Jose division of this court based on the
                                  27
                                       information provided by plaintiff in the civil cover sheet, ECF 1-1. Plaintiff in the civil
                                  28
                                           Case 5:19-cv-02520-NC Document 49 Filed 06/17/19 Page 2 of 2




                                   1   cover sheet identified the nature of suit as category 190 “Other Contract.” ECF 1-1. The
                                   2   instructions direct that the filer should select the “most definitive” category if the case fits
                                   3   more than one nature of suit. Plaintiff also indicated that the San Jose division was
                                   4   appropriate for the case assignment under Civil Local Rule 3-2, based on where a
                                   5   substantial part of the events or omissions occurred.
                                   6          Defendant disagrees with plaintiff’s “nature of suit” designation and asks the Court
                                   7   to classify this case as “410 Antitrust.” ECF 44. If the case were designated as an antitrust
                                   8   case, then assignment would be district-wide pursuant to Local Rule 3-2(c).
                                   9          I deny defendant’s motion for district-wide reassignment. Having considered the
                                  10   claims in the complaint, I am not persuaded that plaintiff’s designation of “other contract”
                                  11   as the most definitive category was in error. The first cause of action is for breach of
                                       contract. ECF 1. The Clerk of Court therefore was correct to assign this case to the San
Northern District of California




                                  12
 United States District Court




                                  13   Jose division.
                                  14          Because not all parties have consented to the jurisdiction of a magistrate judge, ECF
                                  15   46, the Clerk of Court is asked to randomly reassign this case to a District Court Judge
                                  16   within the reassignment plan for the San Jose division.
                                  17
                                  18          IT IS SO ORDERED.
                                  19
                                  20   Dated: June 17, 2019                               _______________________
                                                                                   _____________________________________
                                                                                         NATHANAEL M. COUSINS
                                  21                                                     United States Magistrate Judge
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     2
